DETAILED ACTION
In the amendment filed on June 13, 2022, claims 1 – 10 and 21 – 30 are pending.  Claims 1 – 10 have been amended and claims 11 – 20 have been canceled. Claims 21 – 30 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Lightner, Applicant’s representative, on July 8, 2022.
The application has been amended as follows: 
On page 4 of the Specification , after “Brief Summary of the Invention” amend the following paragraph as follows:

Among its other embodiments, the invention pertains to a method for making a homogenous CeO2-TiO2 composite film comprising chemical vapor deposition ("CVD") of a solution, which comprises metal trifluoroacetates of Ce and Ti, which can be produced by reacting trifluoroacetic acid (TFA) [[TFA ]]with triacetatocerium (III) hydrate and tetra isopropoxytitanium (IV) in methanol, on a fluorine-doped tin oxide ("FTO") substrate at a temperature ranging from about 500 to about 650°C as well as the Ce0r TiO2 composite per se, and methods of using this composite as a photocatalyst for a variety of different applications including production of hydrogen gas by water-splitting and for degradation of organic contaminants.

Amend claim 1 as follows:
A method for making a homogenous CeO2-TiO2 composite film, comprising:
...
contacting the aerosol mist, in the AACVD, with a fluorine-doped tin oxide substrate, thereby depositing the homogenous CeO2-TiO2, composite film onto the fluorine-doped tin oxide substrate,
wherein the CeO2-TiO2 composite film comprises mesoporous or smooth microspheres comprising CeO2, TiO2, or a combination thereof, and wherein the mesoporous or smooth microspheres have 
...

Cancel claims 2 and 4
Amend claim 3 as follows:
The method of claim 7[[2]], wherein ...   

Amend claim 7 as follows:
The method of claim 1, further comprising:
reacting trifluoroacetic acid with triacetatocerium (III) and tetra isopropoxytitanium (IV) to form an initial solution of the metal trifluoroacetates;
evaporating the initial solution to obtain a residue; and
redissolving the residue in methanol to obtain the solution of metal trifluoroacetates of cerium and titanium as a methanol solution comprising the metal trifluoroacetates in a Ce:Ti molar ratio in a range of from 1.2: 1 to 1: 1.2.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn. Applicant filed a declaration under 37 CFR 1.130 to disqualify Ehsan et al. “Facile fabrication of CeO2-TiO2 thin films via solution based CVD and their photoelectrochemical studies”. Journal of Materials Science: Materials in Electronics (June 23 2018) 29:13209-13219. https:/ /doi.org/10.1007 /sl 0854-018-9445-x as prior art. The declaration is effective.
 

Reasons For Allowance
Claims 1, 3, 5 – 10 and 21 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not fairly teach the methods for making a homogenous CeO2-TiO2 composite film comprising [emphasis added]:
dispersing a solution of metal trifluoroacetates of cerium and titanium in a carrier gas to form an aerosol mist;
conducting aerosol-assisted chemical vapor deposition ("AACVD") at a temperature in a range of from 500 to 650°C with the aerosol mist;
contacting the aerosol mist, in the AACVD, with a fluorine-doped tin oxide substrate, thereby depositing the homogenous CeO2-TiO2 composite film onto the fluorine-doped tin oxide substrate,
wherein the CeO2-TiO2 composite film comprises mesoporous or smooth microspheres comprising CeO2, TiO2, or a combination thereof, and wherein the mesoporous or smooth microspheres have an average diameter in a range of from 0.8 to 2.0 µm.

The closest prior art to the claimed invention include Arnepalli et al. US 2018/0347039 (hereafter “D1”) and Ehsan et al. “Aerosol assisted chemical vapor deposition of magnesium orthotitanate (Mg2TiO4) films from a trinuclear molecular precursor. Polyhedron, 2017, 133, 179–186. http://dx.doi.org/10.1016/j.poly.2017.05.035. (hereafter “D2”).
D1 discloses generally methods of depositing coatings of metals, metal oxides and/or metal fluorides on surfaces comprised of metals, ceramics or organic materials by aerosol-assisting chemical vapor deposition (AACVD) using precursors that contain e.g. cerium and titanium ([0023] – [0024]). However, D1 does not teach that the precursor comprises metal trifluoroacetates of titanium and cerium and does not teach the reaction conditions within the AACVD technique as required by the claims. 
D2 discloses a similar process of aerosol assisted chemical vapor deposition where a trifluoroacetate of magnesium and titanium is used as a precursor to form a Mg2TiO4 film (Experimental: 2.1 – 2.4, pages 180-181). However, D2 does not teach and does not reasonably suggest the fabrication of a solution of metal trifluoroacetate of cerium and titanium; and the step of forming the solution of metal trifluoroacetate of cerium and titanium into a mist to contact a fluorine-doped tin oxide substrate in order to form a homogenous cerium-titanium oxide composite film with the claimed mesoporous/smooth microspheres.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717